Citation Nr: 1622782	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-50 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a headache disorder.

2.  Entitlement to service connection for low back disability.

3.  Entitlement to service connection, to include on a secondary basis, for a lower extremity neurological disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1976, and from January 1985 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran and his spouse testified before a Decision Review Officer at the RO in March 2010.  A transcript of that hearing is of record.

This matter was previously remanded by the Board in June 2013 for additional development.


REMAND

With regards to the headache disorder, the Veteran was afforded a VA examination in July 2013 to assess the etiology of any diagnosed condition.  Unfortunately, the examiner did not, in addressing the headache disorder, provide an opinion as to whether it was at least as likely as not that the disorder was etiologically related to service.  Consequently, another VA examination is necessary.
 
With regard to the low back and lower extremity neurological disability claims, the Veteran was afforded a VA examination in July 2013.  The examiner, in concluding that the low back disorder was not related to service, limited the rationale for the opinion to the absence of treatment records for the back problem until 2009, a gap of 20 years between the initial injury in service and the occurrence of the back pain.  Given that the examiner did not address the evidence of back problems continually since service, although the examiner did record the Veteran's assertion to the same effect, the Board finds the opinion to be inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that the VA examiner's opinion was inadequate where the examiner impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service).  

With regards to the lower extremity neurological disability, the VA examiner opined that the condition was related to the Veteran's low back disability.  Here, the Board find that this issues in inextricably intertwined with the claim for entitlement to a low back disability and therefore the issue is remanded and must be addressed pending the adjudication of the low back disability claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the etiology of the Veteran's headache disorder.  The examiner should review the claims folder and note that review in the report.  All indicated test should be conducted, and the report of any such studies should be incorporated in the report.  The examiner must consider the Veteran's statements regarding headaches and continuity of symptomology.  After the foregoing has been completed, please provide an opinion and complete rationale for the following:

The examiner should state whether it is at least as likely as not (50 percent probability or more) that migraines were incurred in or related to the Veteran's active service to include in-service treatments for headaches.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to address the nature and etiology of any current disability of the low back and lower extremity.  The examiner should review the claims folder and note that review in the report.  All indicated tests should be conducted, and the report of any such studies should be incorporated in the report.  The examiner must consider the Veteran's statements regarding low back and leg problems and continuity of symptomology.  After the foregoing has been completed, please provide an opinion and complete rationale for the following:

(a)  Diagnose any current lower back disability and lower extremity neurological disorders.

(b)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any low back disability identified was incurred in or related to the Veteran's active service to include in-service treatments for low back pain.

(c)  The examiner should state whether it is at least as likely as not that any lower extremity neurological disability identified was incurred in or related to the Veteran's active service.

(d)  The examiner should state whether it is at least as likely as not that any lower extremity neurological disability identified was caused or aggravated by (permanently increased in severity beyond the natural progress of the disorder) by the low back disability.   

In rendering the requested opinions, the examiner should specifically address the Veteran's contentions regarding his symptoms in service and through the years.

Rationales for all requested opinions should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




